DETAILED ACTION
Status of Claims
	This Action is in response to Application 16/784,104 filed 02/06/2020. A preliminary amendment is filed 04/27/2020. Claims 1-22 have been cancelled. Claims 23-42 have been added. Claims 23-42 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 23-42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite the steps of generating tiered feature data associated with a set of impressions, generating combined feature data based on the tiered feature data and historical feature data, and transmitting a subset of promotions based on the combined feature data.  
The limitations of generating tiered feature data and combined feature data, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “one or more computers,” nothing in the claim 
This judicial exception is not integrated into a practical application. In particular, the claim only recites the elements of using a computer and transmitting a subset of promotions. The computer is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of analyzing data, providing outcomes of analysis, and providing information) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Furthermore, while the claimed invention recites the step of transmitting a subset of promotions, this is further well-understood, routine, and conventional as this is the transmission of information. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 23-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10592918 (hereafter Pat. 918), claims 1-17 of U.S. Patent No. 10318984 (hereafter Pat. 984), and claims 1-22 of Patent No. 10706439 (hereafter Pat. 439). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recite the same method.
As per claim 23:

generate tiered feature data associated with a set of impressions representing a tier group of promotions aggregated at different levels of granularity based on a promotion threshold level; (See Pat. 918 claim 1, “in an instance in which the first set of impressions does not satisfy a threshold quantity of impressions, generating, using the processor, first tiered DDO feature data representing the promotion, wherein the first tiered DDO feature data  are associated with a second set of impressions representing a first tier group of promotions including the promotion;” See Pat. 984 claim 1, “   determining, using a processor, whether the first set of impressions satisfies a threshold quantity of impressions; and in an instance in which the first set of impressions does not satisfy the threshold quantity, generating tiered DDO feature data representing the promotion, wherein the tiered DDO feature data were collected from a second set of impressions representing a tier group of promotions including the promotion;” See Pat. 439 claim 1, “determine whether the first set of impressions satisfies a threshold quantity of impressions; and in an instance in which the first set of impressions does not satisfy the threshold quantity, generate tiered DDO feature data representing the device rendered object, wherein the tiered DDO feature data were collected from a second set of impressions representing a tier group of device rendered objects including the device rendered object;”)
generate combined feature data representing at least one promotion from the tier group of promotions based at least in part on the tiered feature data and historical 
transmit, based in part on the combined feature data, a subset of promotions from the tier group of promotions to a client device to facilitate rendering of the subset of promotions via an electronic interface of the client device. (See Pat. 918 claim 1, “transmitting, using the processor and to a client device, a subset of promotions from a plurality of promotions, the subset of promotions selected based in part on the combined feature and to be recommended to a customer associated with the client device.” See Pat. 984 claim 1, “selecting, based on the combined feature, a subset of promotions from a plurality of promotions, the subset of promotions to be recommended to a customer; and transmitting the subset of promotions to a client device associated with the customer for display via the client device.” See Pat. 439 claim 1, “select, based on the combined feature, a subset of promotions from a plurality of promotions, the subset of promotions to be recommended to a customer; and transmit the subset of promotions to a client device associated with the customer for display via the client device.”)

Non-Obvious Subject Matter
As currently claimed, the claimed invention is directed towards the selection and transmission of a subset of promotions. The claimed invention generates a tiered feature data associated with a set of impressions based on a promotion threshold level, and further generates a combined feature data based on the tiered feature data and historical feature data. The invention then selects and transmits a subset of promotions based on the combined feature data.
The Examiner notes, upon search and consideration, while individual references (such as Sispoidis, Lin, and Do of the IDS filed 05/14/2020) teaches or suggests individual elements of the claimed invention, no references, alone or in combination, teaches the concept of generating a combined feature data as currently claimed. As such, the Examiner has determined the claimed invention to be non-obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT M CAO whose telephone number is (571)270-5598.  The examiner can normally be reached on Monday - Friday 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMBIZ ABDI can be reached on (571) 272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VINCENT M CAO/Primary Examiner, Art Unit 3622